 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9    Saul Gonzales,                                     No. CV-18-00837-PHX-JAT
10                      Plaintiff,                       ORDER
11    v.
12    Commissioner           of      Social   Security
      Administration,
13
                        Defendant.
14
15            Pending before the Court is Plaintiff Saul Gonzales’ (“Plaintiff”) appeal from the
16   Social Security Commissioner’s (the “Commissioner”) denial of his application for a
17   period of disability, disability insurance benefits, and Supplemental Security Income
18   (“SSI”) under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401 et seq., 1381
19   et. seq. (Doc. 1 at 1–3). This matter has been fully briefed by the parties.1 The Court now
20   rules on Plaintiff’s appeal.
21   I.       BACKGROUND
22            The parties are familiar with the background information in this case, and it is
23   summarized in the Administrative Law Judge’s (“ALJ”) decision. (See Doc 11-3 at 27–
24   39). Accordingly, the Court will reference the background only as necessary to the analysis
25   below.
26   II.      LEGAL STANDARD
27            The ALJ’s decision to deny disability benefits may be overturned “only when the
28
              1
                  (See Docs. 12, 14).
 1   ALJ’s findings are based on legal error or not supported by substantial evidence in the
 2   record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003).
 3   “‘Substantial evidence’ means more than a mere scintilla, but less than a preponderance,
 4   i.e., such relevant evidence as a reasonable mind might accept as adequate to support a
 5   conclusion.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citing Young
 6   v. Sullivan, 911 F.2d 180, 183 (9th Cir. 1990)).
 7          “The inquiry here is whether the record, read as a whole, yields such evidence as
 8   would allow a reasonable mind to accept the conclusions reached by the ALJ.” Gallant v.
 9   Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citations omitted). “Where evidence is
10   susceptible of more than one rational interpretation, it is the ALJ’s conclusion which must
11   be upheld; and in reaching his findings, the ALJ is entitled to draw inferences logically
12   flowing from the evidence.” Gallant, 753 F.2d at 1453 (citations omitted); see Batson v.
13   Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). This is because “[t]he
14   trier of fact and not the reviewing court must resolve conflicts in the evidence, and if the
15   evidence can support either outcome, the court may not substitute its judgment for that of
16   the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992); see Benton, 331 F.3d
17   at 1035 (“If the evidence can support either outcome, the Commissioner’s decision must
18   be upheld.”).
19          The ALJ is responsible for resolving conflicts in medical testimony, determining
20   credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
21   Cir. 1995). Thus, if on the whole record before the Court, substantial evidence supports the
22   ALJ’s decision, the Court must affirm it. See Hammock v. Bowen, 879 F.2d 498, 501 (9th
23   Cir. 1989); see also 42 U.S.C. § 405(g). On the other hand, the Court “may not affirm
24   simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d
25   625, 630 (9th Cir. 2007) (internal quotations and citations omitted).
26          Notably, the Court is not charged with reviewing the evidence and making its own
27   judgment as to whether Plaintiff is or is not disabled. Rather, it is a “fundamental rule of
28   administrative law” that a reviewing court, in dealing with a judgement which an


                                                -2-
 1   administrative agency alone is authorized to make, may only make its decision based upon
 2   evidence discussed by the agency. Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194,
 3   196 (1947). Thus, the Court’s inquiry is constrained to the reasons asserted by the ALJ and
 4   the evidence relied upon in support of those reasons. See Connett v. Barnhart, 340 F.3d
 5   871, 874 (9th Cir. 2003).
 6          Similarly, when challenging an ALJ’s decision, “issues which are not specifically
 7   and distinctly argued and raised in a party’s opening brief are waived.” Arpin v. Santa
 8   Clara Valley Trans. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (citing Barnett v. U.S. Air,
 9   Inc., 228 F.3d 1105, 1110 n. 1 (9th Cir. 2000) (en banc), vacated and remanded on other
10   grounds, 535 U.S. 391 (2002)); see also Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d
11   1219, 1226 n. 7 (9th Cir. 2009) (applying the principle to Social Security appeals).
12   Accordingly, the Court “will not manufacture arguments for an appellant.” Arpin, 261 F.3d
13   at 919 (citation omitted).
14          A.     Definition of a Disability
15          A claimant can qualify for Social Security disability benefits only if he can show
16   that, among other things, he is disabled. 42 U.S.C. § 423(a)(1)(E). A disability is defined
17   as an “inability to engage in any substantial gainful activity by reason of any medically
18   determinable physical or mental impairment which can be expected to result in death or
19   which has lasted or can be expected to last for a continuous period of not less than 12
20   months.” Id. § 423(d)(1)(A). A person is disabled only if his “physical or mental
21   impairment or impairments are of such severity that he is not only unable to do his previous
22   work but cannot, considering his age, education, and work experience, engage in any other
23   kind of substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).
24          B.     The Five-Step Evaluation Process
25          The Social Security regulations set forth a five-step sequential process for
26   evaluating disability claims. 20 C.F.R. § 404.1520(a)(4); see also Reddick v. Chater, 157
27   F.3d 715, 721 (9th Cir. 1998). A finding of “not disabled” at any step in the sequential
28   process will end the inquiry. 20 C.F.R. § 404.1520(a)(4). The claimant bears the burden of


                                                -3-
 1   proof at the first four steps, but the burden shifts to the Commissioner at the final step.
 2   Reddick, 157 F.3d at 721. The five steps are as follows:
 3          First, the ALJ determines whether the claimant is engaged in “substantial gainful
 4   activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id.
 5          At the second step, the ALJ next considers whether the claimant has a “severe
 6   medically determinable physical or mental impairment.” Id. § 404.1520(a)(4)(ii). If the
 7   claimant does not have a severe impairment, then the claimant is not disabled.
 8   Id. § 404.1520(c). A “severe impairment” is one that “significantly limits [the claimant’s]
 9   physical or mental ability to do basic work activities.” Id. Basic work activities are the
10   “abilities and aptitudes to do most jobs,” such as lifting, carrying, reaching, understanding,
11   carrying out and remembering simple instructions, responding appropriately to co-workers,
12   and dealing with changes in routine.” Id. § 404.1521(b). Additionally, unless the claimant’s
13   impairment is expected to result in death, “it must have lasted or must be expected to last
14   for a continuous period of at least 12 months” for the claimant to be found disabled.
15   Id. § 404.1509.
16          Third, having found a severe impairment, the ALJ then considers the severity of the
17   claimant’s impairment. Id. § 404.1520(a)(4)(iii). This requires the ALJ to determine if the
18   claimant’s impairment “meets or equals” one of the impairments listed in the regulations.
19   Id. If so, then the ALJ will find that the claimant is disabled. Id. If the claimant’s
20   impairment does not meet or equal a listed impairment, then the ALJ will assess the
21   claimant’s “residual functional capacity based on all the relevant medical and other
22   evidence in [the claimant’s] case record.” Id. § 404.1520(e). In assessing the claimant’s
23   “residual functional capacity” (“RFC”), the ALJ will consider the claimant’s
24   “impairment(s), and any related symptoms, such as pain, [that] may cause physical and
25   mental limitations that affect what [the claimant] can do in a work setting.”
26   Id. § 404.1545(a)(1). A claimant’s RFC is the most the claimant can still do despite the
27   effects of all the claimant’s medically determinable impairments, including those that are
28   not severe. Id. § 404.1545(a)(1–2).


                                                  -4-
 1          At step four, the ALJ determines whether, despite his impairments, the claimant can
 2   still perform “past relevant work.” Id. § 404.1520(a)(4)(iv). To do this, the ALJ compares
 3   the claimant’s residual function capacity with the physical and mental demands of the
 4   claimant’s past relevant work.” Id. § 404.1520(f). If the claimant can still perform his past
 5   relevant work, the ALJ will find that the claimant is not disabled. Id. § 1520(a)(4)(iv).
 6   Otherwise, the ALJ proceeds to the final step.
 7          At the fifth and final step, the ALJ considers whether the claimant “can make an
 8   adjustment to other work” that exists in the national economy. Id. § 404.1520(a)(4)(v). In
 9   making this determination, the ALJ considers the claimant’s RFC, age, education, and
10   work experience. Id. § 404.1520(g)(1). If the ALJ finds that the claimant can make an
11   adjustment to other work, then the claimant is not disabled. Id. § 404.1520(a)(4)(v).
12   However, if the ALJ finds that the claimant cannot make an adjustment to other work, then
13   the claimant is disabled. Id.
14          In evaluating the claimant’s disability under this five-step process, the ALJ must
15   consider all evidence in the case record. Id. § 404.1520(a)(3). This includes medical
16   opinions, records, self-reported symptoms, and third-party reporting. See id. §§ 404.1527;
17   404.1529.
18          C.     The ALJ’s Evaluation under the Five Step Process
19          At step one of the sequential evaluation process, the ALJ found that Plaintiff had
20   not engaged in substantial gainful activity since April 20, 2012, the alleged onset date.
21   (Doc. 11-3 at 29). In step two, the ALJ ascertained that Plaintiff had the following severe
22   impairments: “obesity, hypertension, degenerative disc disease of the lumbar spine, lumbar
23   stenosis, status post lumbar laminectomy, and lumbar spondylosis.” (Id. at 30). Under the
24   third step, the ALJ determined that Plaintiff did not have an impairment or combination of
25   impairments that meets or medically equals the severity of the impairments listed in the
26   Social Security Regulations. (Id. at 31).
27          Before moving on to step four, the ALJ conducted an RFC determination after
28   consideration of the entire record. (Id. at 32). The ALJ found that Plaintiff had “the residual


                                                  -5-
 1   functional capacity to perform the full range of sedentary work.” (Id.).
 2          At step four, the ALJ found that Plaintiff was unable to perform his past relevant
 3   work as a parts clerk because it was “heavy exertional level work.” (Id. at 38). Finally, the
 4   ALJ concluded at step five that based on Plaintiff’s RFC, age, education, and work
 5   experience, Plaintiff could perform a significant number of jobs existing in the national
 6   economy. (Id.). Consequently, the ALJ concluded that Plaintiff had not been under a
 7   disability under the Social Security Act from April 20, 2012 through November 8, 2016—
 8   the date of the ALJ’s decision. (Id. at 39).
 9   III.   ANALYSIS
10          Plaintiff asserts that the ALJ’s denial of his application for Social Security Benefits
11   and Supplemental Security Income was not supported by substantial evidence and rests
12   upon an error of law. (Docs. 1 at 2–3; 12 at 8). Specifically, Plaintiff argues that the Court
13   should reverse the final decision of the Agency because the ALJ failed to articulate specific
14   and legitimate reasons for affording minimal weight to the opinion of Dr. James P.
15   Corcoran, one of Plaintiff’s treating physicians. However, for the reasons set forth below,
16   the final decision of the Commissioner is affirmed.
17          A.     Whether the ALJ Properly Evaluated the Opinion of Dr. Corcoran
18          The sole issue before the Court is whether the ALJ failed to articulate specific and
19   legitimate reasons for rejecting a treating physician’s opinion. In social security cases, there
20   are three types of medical opinions: “those from treating physicians, examining physicians,
21   and non-examining physicians.” Valentine v. Comm’r, 574 F.3d 685, 692 (9th Cir. 2009)
22   (citation omitted). “The medical opinion of a claimant’s treating physician is given
23   ‘controlling weight’ so long as it ‘is well-supported by medically acceptable clinical and
24   laboratory diagnostic techniques and is not inconsistent with the other substantial evidence
25   in [the claimant’s] case record.’” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017)
26   (quoting 20 C.F.R. § 404.1527(c)(2)). ALJs generally give more weight to medical
27   opinions from treating physicians “since these sources are likely to be the medical
28   professionals most able to provide a detailed, longitudinal picture of [the claimant’s]


                                                    -6-
 1   medical impairment(s) and may bring a unique perspective to the medical evidence that
 2   cannot be obtained from the objective medical findings alone or from reports of individual
 3   examinations . . . .” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Thus, the opinion of a
 4   treating source is generally given more weight than the opinion of a doctor who does not
 5   treat the claimant. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Winans v.
 6   Bowen, 853 F.2d 643, 647 (9th Cir. 1987)).
 7          Should the ALJ decide not to give the treating physician’s medical opinion
 8   controlling weight, the ALJ must weigh it according to factors such as the nature, extent,
 9   and length of the physician-patient relationship, the frequency of evaluations, whether the
10   physician’s opinion is supported by and consistent with the record, and the specialization
11   of the physician. Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir. 2017); see 20 C.F.R. §§
12   404.1527(c)(2), 416.927(c)(2). Although a “treating physician’s opinion is entitled to
13   ‘substantial weight,’” Bray, 554 F.3d at 1228 (citation omitted), it is “not binding on an
14   ALJ with respect to the existence of an impairment or the ultimate determination of
15   disability.” Batson, 359 F.3d at 1195. Rather, an ALJ may reject the uncontradicted opinion
16   of a treating physician by stating “clear and convincing reasons that are supported by
17   substantial evidence.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)
18   (citation omitted). “If a treating or examining doctor’s opinion is contradicted by another
19   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate reasons
20   that are supported by substantial evidence.” Id. (citation omitted). Nevertheless, “[t]he ALJ
21   need not accept the opinion of any physician, including a treating physician, if that opinion
22   is brief, conclusory, and inadequately supported by clinical findings.” Thomas v. Barnhart,
23   278 F.3d 947, 957 (9th Cir. 2002). “The ALJ can meet this burden by setting out a detailed
24   and thorough summary of the facts and conflicting clinical evidence, stating his
25   interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th
26   Cir. 1989) (quoting Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).
27          In the present case, the ALJ assigned minimal weight to the opinion provided by
28   Dr. Corcoran, one of Plaintiff’s treating physicians. (Doc 11-3 at 36). Although Plaintiff


                                                 -7-
 1   contends that the ALJ erred by failing to articulate specific and legitimate reasons for doing
 2   so, (Doc. 12 at 4–7), the Court finds that the ALJ provided a “specific and legitimate
 3   reason” supported by “substantial evidence” for assigning minimal weight to
 4   Dr. Corcoran’s opinion. Ryan, 528 F.3d at 1198.
 5             On May 16, 2013 and July 22, 2013, Dr. Corcoran opined, among other things, that
 6   Plaintiff had been unable to sustain any full-time employment since April 20, 2012, and
 7   that Plaintiff would miss at least 75 percent of time from work due to his medical condition.
 8   (Doc. 11-8 at 124–26). In assigning minimal weight to Dr. Corcoran’s opinions, the ALJ
 9   stated:
10
                      Amongst the restrictions listed was the finding that that the
11                    claimant would miss 75 percent of the time from work. . . . The
                      undersigned found that there was no reason to believe the
12
                      restrictions were intended to persist for 12 months.
13
14   (Doc 11-3 at 34 (citing Doc. 11-8 at 124–26)).
15             It is true that the ALJ did not transcribe the magic words, “I reject Dr. [Corcoran’s]
16   opinion because . . . .” Magallanes, 881 F. 2d at 755. “But our cases do not require such an
17   incantation. As a reviewing court, we are not deprived of our faculties for drawing specific
18   and legitimate inferences from the ALJ’s opinion.” Id. Here, the ALJ discounted Dr.
19   Corcoran’s opinion because it was inconsistent with the medical evidence and clinical
20   findings. (See Doc. 11-3 at 36). The ALJ “summarized the facts and conflicting clinical
21   evidence in detailed and thorough fashion, stating [her] interpretation and making
22   findings.” Magallanes, 881 F.2d at 755; (see Doc. 11-3 at 32–38). Inconsistency between
23   a physician’s opinion and objective medical findings constitutes a “specific and legitimate
24   reason” for rejecting the contradicted opinion of a treating physician. See Valentine v.
25   Comm’r, 574 F.3d 685, 692–93 (9th Cir. 2009); Tommasetti v. Astrue, 533 F.3d 1035, 1041
26   (9th Cir. 2008) (holding that the ALJ’s rejection of a treating physician’s opinion because
27   the medical records were inconsistent with the limitations set forth in that physician’s
28   opinion constituted a “specific and legitimate reason” for discrediting that opinion);


                                                    -8-
 1   20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a medical opinion is with the
 2   record as a whole, the more weight [the ALJ] will give to that medical opinion.”); SSR 06-
 3   03P, 2006 WL 2329939, at * 4 (S.S.A. Aug. 9, 2006).
 4          In her opinion, the ALJ described the medical evidence in detail and determined that
 5   the objective medical evidence and clinical findings did not support the severe physical
 6   limitations identified by Dr. Corcoran. (Doc 11-3 at 32–38). The ALJ first considered
 7   Plaintiff’s symptoms and then proceeded to address the opinion evidence. (Id.). The ALJ
 8   detailed the medical evidence and clinical findings from Plaintiff’s fall at work through his
 9   recovery period from surgery, and evaluated the medical opinions based on whether they
10   were consistent with those medical findings. (Id.).
11          For example, although the medical records indicated that Plaintiff fell at work on
12   April 20, 2012, Plaintiff’s alleged onset date, the ALJ noted Plaintiff’s hearing testimony
13   that he returned to work two months after his injury. (Id. at 33). According to the ALJ, this
14   supported “a finding that his symptoms were not disabling at that time[,]” (id.), which is
15   clearly inconsistent with Dr. Corcoran’s opinion that Plaintiff was unable to sustain any
16   full-time employment since April 20, 2012, (Doc. 11-8 at 124–26). Further, in June of
17   2012, the ALJ noted that Plaintiff was treated with epidurals and “reported that he was not
18   experiencing much pain down the right lower extremity since the injection.” (Id. (citing
19   Doc. 11-8 at 100, 103)). Based on this report by Plaintiff and on his physical examination
20   findings, the ALJ determined that Plaintiff’s use of medication “did not suggest limitations
21   greater than found in this decision.” (Id.). Moreover, the ALJ pointed out that the
22   independent medical examination Plaintiff underwent with Dr. James Maxwell in July
23   2012 failed to demonstrate objective evidence of an injury, thus supporting the ALJ’s
24   conclusion that Plaintiff was not disabled during the period at issue. (Id.).
25          Thereafter, the ALJ observed that Plaintiff underwent back surgery on
26   July 23, 2013, but concluded that the “course of treatment following the surgery did not
27   support a finding that he had been unable to perform all work.” (Id.). Plaintiff’s treatment
28   records following his surgery demonstrated that he “progressed well,” that his symptoms


                                                 -9-
 1   had improved in his legs, and that his recovery period “appeared to be within normal
 2   limits.” (Id. at 33–34). Although Plaintiff reported pain following his surgery, his medical
 3   records also demonstrated that he made progress with each visit. (Id. at 34). After reviewing
 4   the available evidence of record, the ALJ remarked that Plaintiff’s subjective allegations
 5   of ongoing and constant pain were inconsistent with the reports of his treating and
 6   examining physicians who observed that Plaintiff was “routinely in no distress” and “no
 7   acute distress.” (Id. at 35).
 8          Given Plaintiff’s medical records, the ALJ assigned great weight to the opinion of
 9   Plaintiff’s surgical treating physician Dr. Wang that Plaintiff “was unable to work between
10   September 23, 2013 to October 25, 2013” because this opinion was “consistent with the
11   claimant’s surgical procedure and recovery period.” (Id.). Based on the medical evidence
12   and Dr. Wang’s opinion, the ALJ noted that she was unable to find Plaintiff “more limited
13   than found in this opinion” as “the restrictions were not intended to persist for 12 months.”
14   (Id.). Thereafter, the ALJ reasonably discounted Dr. Corcoran’s opinions that Plaintiff had
15   been unable to sustain any full-time employment since April 20, 2012 and that Plaintiff
16   would miss at least 75 percent of time from work due to his medical condition, (Doc. 11-8
17   at 124–26), because these severe limitations were inconsistent with the medical evidence.
18   Valentine, 574 F.3d at 692–93; Tommasetti, 533 F.3d at 1041. Specifically, Dr. Corcoran’s
19   May 16, 2013 and July 22, 2013 opinions were rendered before Plaintiff had back surgery
20   and failed to account for the results of that procedure, including Plaintiff’s recovery.
21   (See Doc 11-3 at 33–36). Moreover, the ALJ’s analysis of the medical evidence and clinical
22   findings demonstrates that the severe symptoms identified by Dr. Corcoran were not
23   expected to last 12 months. (See id. at 32–38). In conclusion, the ALJ provided a “specific
24   and legitimate reason” based on “substantial evidence” for discounting Dr. Corcoran’s
25   opinions. As a result, the ALJ did not err in affording Dr. Corcoran’s statements minimal
26   weight.2
27          2
              Even if Plaintiff were able to demonstrate that the ALJ failed to provide a “specific
     and legitimate reason” for discounting Dr. Corcoran’s opinion—which he has not—
28   Plaintiff has failed to carry his burden of demonstrating how that error was harmful.
     See Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“[T]he party that ‘seeks to have a

                                                 - 10 -
 1   IV.   CONCLUSION
 2         For the reasons stated above,
 3         IT IS ORDERED that the final decision of the Commissioner of Social Security is
 4   AFFIRMED.
 5         IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
 6   accordingly and terminate this case.
 7         Dated this 15th day of July, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     judgment set aside because of an erroneous ruling carries the burden of showing that
26   prejudice resulted.’”) (quoting Palmer v. Hoffman, 318 U.S. 109, 116 (1943)); Brown v.
     Comm’r of Soc. Sec., 532 F. App’x 688, 689 (9th Cir. 2013) (affirming the Commissioner’s
27   decision because the plaintiff “failed to carry her burden to show that [an] error was
     harmful.”) (citing Shinseki, 556 U.S. at 409; Molina v. Astrue, 674 F.3d 1104, 1115–22
28   (9th Cir. 2012))). Specifically, Plaintiff has not demonstrated how the ALJ’s discounting
     of Dr. Corcoran’s opinions affected the outcome of this case.

                                                - 11 -
